Case 1:21-mc-00176-AT Document 8-5 Filed 03/02/21 Page 1 of 4




        Exhibit 5
          Case 1:21-mc-00176-AT Document 8-5 Filed 03/02/21 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------                x
IN RE APPLICATION OF Sakab Saudi Holding                :
Company, Alpha Star Aviation Services Company,          :
Enma Al Ared Real Estate Investment and Development     :
Company, Kafa’at Business Solutions Company,            : Misc. Civil Action No. 21-mc-176
Security Control Company, Armour Security Industrial    :
Manufacturing Company, Saudi Technology & Security      :
Comprehensive Control Company, Technology Control       :
Company, New Dawn Contracting Company, and Sky          :
Prime Investment Company,                               :
                                                        :
                                                        :
For Order Pursuant to 28 U.S.C. § 1782 for the Issuance :
of Subpoenas to Citibank NA, HSBC Bank USA NA,          :
Cadwalader, Wickersham & Taft LLP, and Jonathan         :
Wainwright, Esq.                                        :
---------------------------------------- x



  [PROPOSED] ORDER GRANTING EX PARTE APPLICATION PURSUANT TO 28
U.S.C. § 1782 FOR THE ISSUANCE OF SUBPOENAS TO CITIBANK NA, HSBC BANK
     USA NA, CADWALADER, WICKERSHAM & TAFT LLP, AND JONATHAN
                            WAINWRIGHT, ESQ.

       WHEREAS, the application of the Applicants for an order pursuant to 28 U.S.C. § 1782

authorizing the issuance of subpoenas to Citibank NA, HSBC Bank USA NA, Cadwalader,

Wickersham & Taft LLP, and Jonathan Wainwright, Esq., came on ex parte;

       WHEREAS, on January 22, 2021, the Applicants obtained an order from the Honorable

Justice Gilmore of the Superior Court of Justice, Ontario (the “January 22 Order”), requiring

certain entities and people—including Citibank NA, HSBC Bank USA NA, Cadwalader,

Wickersham & Taft LLP, and Jonathan Wainwright, Esq.—to produce specific records, and

requesting judicial assistance from, inter alia, this Court to give effect to her order;
            Case 1:21-mc-00176-AT Document 8-5 Filed 03/02/21 Page 3 of 4




       WHEREAS, by the Application, the Applicants seek to give effect to the January 22

Order by authorizing them to serve subpoenas on Citibank NA, HSBC Bank USA NA,

Cadwalader, Wickersham & Taft LLP, and Jonathan Wainwright, Esq.;

       WHEREAS, the Applicants seek to serve these subpoenas to obtain documents in aid of a

civil action already filed in the Superior Court of Justice, Ontario against certain individuals;

       WHEREAS, under the terms of the January 22 Order, the Applicants shall pay the

reasonable costs incurred in complying with the terms of any subpoena.

       IT IS HEREBY ORDERED, that

       1.       The Application is GRANTED, and the Applicants may serve the subpoenas

   attached as Exhibits 1 through 4 to the Declaration of Jonathan S. Sack, Esq., dated February

   10, 2021, as updated in a filing with the Court on March 2, 2021 (the “Subpoenas”), on the

   Citibank NA, HSBC Bank USA NA, Cadwalader, Wickersham & Taft LLP, and Jonathan

   Wainwright, Esq.

       2.       The Applicants shall pay the reasonable costs incurred by Citibank NA, HSBC

   Bank USA NA, Cadwalader, Wickersham & Taft LLP, and Jonathan Wainwright, Esq. in

   responding to the Subpoenas.

   Dated:       _____________, 2021
                New York, New York


                                                      __________________________________
                                                      THE HONORABLE ANALISA TORRES
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
         Case 1:21-mc-00176-AT Document 8-5 Filed 03/02/21 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE APPLICATION OF SAKAB SAUDI HOLDING COMPANY, ALPHA STAR
AVIATION SERVICES COMPANY, ENMA AL ARED REAL ESTATE INVESTMENT
AND DEVELOPMENT COMPANY, KAFA’AT BUSINESS SOLUTIONS COMPANY,
SECURITY   CONTROL   COMPANY,   ARMOUR    SECURITY   INDUSTRIAL
MANUFACTURING     COMPANY,   SAUDI  TECHNOLOGY     &   SECURITY
COMPREHENSIVE CONTROL COMPANY, TECHNOLOGY CONTROL COMPANY,
NEW DAWN CONTRACTING COMPANY, AND SKY PRIME INVESTMENT
COMPANY,

For Order Pursuant to 28 U.S.C. § 1782 for the Issuance of
Subpoenas to Citibank NA, HSBC Bank USA NA,
Cadwalader, Wickersham & Taft LLP, and Jonathan
Wainwright, Esq.




  [PROPOSED] ORDER GRANTING EX PARTE APPLICATION PURSUANT TO 28
U.S.C. § 1782 FOR THE ISSUANCE OF SUBPOENAS TO CITIBANK NA, HSBC BANK
     USA NA, CADWALADER, WICKERSHAM & TAFT LLP, AND JONATHAN
                            WAINWRIGHT, ESQ.




                          MORVILLO, ABRAMOWITZ, GRAND,
                                  IASON & ANELLO, P.C.
                         Attorneys for Sakab Saudi Holding Company,
                       Alpha Star Aviation Services Company, Enma Al
                        Ared Real Estate Investment and Development
                       Company, Kafa’at Business Solutions Company,
                         Security Control Company, Armour Security
                          Industrial Manufacturing Company, Saudi
                        Technology & Security Comprehensive Control
                        Company, Technology Control Company, New
                         Dawn Contracting Company, and Sky Prime
                                     Investment Company
                                       565 Fifth Avenue
                                 New York, New York 10017
                                        (212) 856-9600


                                               3
